DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9-11, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2016/0043642 A1).
	Regarding claim 1, Xu discloses, in Figures 3 & 4, a voltage converter comprising:
	a bootstrap circuit (120), comprising an output capacitor (Para [0030], “bootstrap capacitor (C.sub.B)”);
	an error amplifier (135);
	a charging control circuit, comprising:
		a detection circuit, configured to detect an output voltage of the output capacitor to generate a detection signal (Para [0054], “voltage comparator 34 is configured to compare the bootstrap voltage V.sub.BST with bootstrap refresh threshold V.sub.TH1 for providing a first comparing signal A.sub.S at the output terminal”); and
		a power limiting circuit (Para [0050] & [0052], “bootstrap refresh module 136 may comprise a first voltage comparator 34…bootstrap refresh module may further comprise logic circuit 36…configured to receive the first comparing signal A.sub.S”), configured to clamp an output voltage of the error amplifier to a specific range based on the detection signal (Para [0053], “bootstrap refresh module 136 is configured to decrease the value of the output voltage. Once the output voltage drops lower than the desired value, the control model 131 is configured to start to switch…until the output voltage recovers to the desired value”); and
	a charging circuit, configured to generate a charging signal according to the output voltage of the error amplifier to the bootstrap circuit, to charge the output capacitor (Para [0035], “comparing module 137 compares the feedback signal FB with the reference voltage signal V.sub.REF…to generate the difference signal EA….control module 131 may control the high side switch 11 and the low side switch 12 to switch normally based on the difference signal EA…thus, the bootstrap capacitor C.sub.B can be charged”).
	Regarding claim 2, Xu discloses the voltage converter of claim 1, and continues to disclose, in Figure 3, wherein the power limiting circuit clamps an output voltage of the error amplifier to the specific range such that the charging circuit increases a frequency of charging the output capacitor (Para [0035], “the control module 131 may control the high side switch 11 and the low side switch 12 to switch normally based on the difference signal (EA) so as to maintain the output voltage signal (V.sub.OUT) at a desired value, i.e. the high side switch 11 and the low side switch 12 are recovered from the off states into a complementary conduction states. The conduction time of the low side switch 12 can be increased accompanying the increasing of the switching frequency of the high side switch 11 and the low side switch 12. Thus, the bootstrap capacitor (C.sub.B) can be charged in time”).
	Regarding claim 8, Xu discloses the voltage converter of claim 1, and continues to disclose wherein the detection circuit comprises:
	a comparator (34), configured to compare voltages at two terminals of the output capacitor with a difference threshold voltage (Para [0054], “voltage comparator 34 is configured to compare the bootstrap voltage V.sub.BST with bootstrap refresh threshold V.sub.TH1 for providing a first comparing signal A.sub.S at the output terminal”); and
	a logic circuit (36), configured to generate the detection signal based on an output of the comparator (Para [0052], “logic circuit 36 having a first input terminal to receive the first comparing signal A.sub.S…and provides the bootstrap refresh signal RFS at the output terminal”).
	Regarding claim 9, Xu discloses the voltage converter of claim 1, and continues to disclose, in Figure 3, wherein the specific range is a specific voltage level (Para [0053], “Once the output voltage drops lower than the desired value, the control model 131 is configured to start to switch…until the output voltage recovers to the desired value”).
	Regarding claim 10, Xu discloses, in Figures 3 & 4, a D-class amplifier, comprising:
	a bootstrap circuit (120), comprising an output capacitor (Para [0030], “bootstrap capacitor (C.sub.B)”);
	an error amplifier (135);
	a charging control circuit, comprising:
		a detection circuit, configured to detect an output voltage of the output capacitor to generate a detection signal (Para [0054], “voltage comparator 34 is configured to compare the bootstrap voltage V.sub.BST with bootstrap refresh threshold V.sub.TH1 for providing a first comparing signal A.sub.S at the output terminal”); and
		a power limiting circuit (Para [0050] & [0052], “bootstrap refresh module 136 may comprise a first voltage comparator 34…bootstrap refresh module may further comprise logic circuit 36…configured to receive the first comparing signal A.sub.S”), configured to clamp an output voltage of the error amplifier to a specific range based on the detection signal (Para [0053], “bootstrap refresh module 136 is configured to decrease the value of the output voltage. Once the output voltage drops lower than the desired value, the control model 131 is configured to start to switch…until the output voltage recovers to the desired value”); and
	a charging circuit, configured to generate a charging signal according to the output voltage of the error amplifier to the bootstrap circuit, to charge the output capacitor (Para [0035], “comparing module 137 compares the feedback signal FB with the reference voltage signal V.sub.REF…to generate the difference signal EA….control module 131 may control the high side switch 11 and the low side switch 12 to switch normally based on the difference signal EA…thus, the bootstrap capacitor C.sub.B can be charged”).
	Regarding claim 11, Xu discloses the D-class amplifier of claim 10, and continues to disclose, in Figure 3, wherein the power limiting circuit clamps an output voltage of the error amplifier to the specific range such that the charging circuit increases a frequency of charging the output capacitor (Para [0035], “the control module 131 may control the high side switch 11 and the low side switch 12 to switch normally based on the difference signal (EA) so as to maintain the output voltage signal (V.sub.OUT) at a desired value, i.e. the high side switch 11 and the low side switch 12 are recovered from the off states into a complementary conduction states. The conduction time of the low side switch 12 can be increased accompanying the increasing of the switching frequency of the high side switch 11 and the low side switch 12. Thus, the bootstrap capacitor (C.sub.B) can be charged in time”).
	Regarding claim 17, Xu discloses the D-class amplifier of claim 10, and continues to disclose, in Figure 3, wherein the detection circuit comprises:
	a comparator (34), configured to compare voltages at two terminals of the output capacitor with a difference threshold voltage (Para [0054], “voltage comparator 34 is configured to compare the bootstrap voltage V.sub.BST with bootstrap refresh threshold V.sub.TH1 for providing a first comparing signal A.sub.S at the output terminal”); and
	a logic circuit (36), configured to generate the detection signal based on an output of the comparator (Para [0052], “logic circuit 36 having a first input terminal to receive the first comparing signal A.sub.S…and provides the bootstrap refresh signal RFS at the output terminal”).
	Regarding claim 18, Xu discloses the D-class amplifier of claim 10, and continues to disclose, in Figure 3, wherein the specific range is a specific voltage level (Para [0053], “Once the output voltage drops lower than the desired value, the control model 131 is configured to start to switch…until the output voltage recovers to the desired value”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Wong et al. (US 2007/0024261 A1), hereinafter Wong.
	Regarding claim 3, Xu discloses the voltage converter of claim 1, and continues to disclose, in Figure 3, wherein the charging circuit is a PWM circuit and that charging signal is a PWM signal (Para [0031], “error amplifier…to provide an error amplified signal EA…the error amplified signal EA is configured with a ramp signal to generate a Pulse Width Modulation signal for switching the high side switch 11 and the low side switch 12 on and off”) wherein the power limiting circuit clamps the output voltage of the error amplifier to the specific range (Para [0035], “the control module 131 may control the high side switch 11 and the low side switch 12 to switch normally based on the difference signal (EA) so as to maintain the output voltage signal (V.sub.OUT) at a desired value”), but fails to disclose wherein the duty cycle of the charging signal is decreased.
	However, Wong discloses, in Figure 3, wherein the duty cycle of the charging signal is decreased (Para [0049], “light load detector 19 detects the load by detecting the reduction in duty cycle…when the light load is detected…the bootstrap capacitor 7 is charged”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the decreased duty cycle of Wong in the voltage converter of Xu, to achieve the benefit of charging the bootstrap capacitor while minimizing the minimum current requirement for the converter (Wong, Abstract).
	Regarding claim 5, Xu in view of Wong disclose the voltage converter of claim 3, and Xu continues to disclose, in Figure 3 & 5, wherein the bootstrap circuit comprises a high side path and a low side path (Para [0030], “high side switch 11…and low side switch 12”);
	wherein the low side path is turned on to charge the output capacitor but the high side path is turned off, if the charging signal has a low logic value (Para [0063] & [0064], “at the time t4, the high side switch 11 is turned off in response to the logic low state of the first control signal (S.sub.H)…from time t4 to t5, the high side switch 11 keeps off state and the low side switch 12 keeps on state…the bootstrap capacitor C.sub.B can be charged”);
	wherein the high side path is turned on but the low side path is turned off, if the charging signal has a high logic value (Para [0062], “from time t3” to t4, the high side switch 11 keeps on state in response to the logic high state of the first control signal S.sub.H”…but the low side switch 12 is kept off)
	Regarding claim 12, Xu discloses the D-class amplifier of claim 10, and continues to disclose, in Figure 3, wherein the charging circuit is a PWM circuit and that charging signal is a PWM signal (Para [0031], “error amplifier…to provide an error amplified signal EA…the error amplified signal EA is configured with a ramp signal to generate a Pulse Width Modulation signal for switching the high side switch 11 and the low side switch 12 on and off”) wherein the power limiting circuit clamps the output voltage of the error amplifier to the specific range (Para [0035], “the control module 131 may control the high side switch 11 and the low side switch 12 to switch normally based on the difference signal (EA) so as to maintain the output voltage signal (V.sub.OUT) at a desired value”), but fails to disclose wherein the duty cycle of the charging signal is decreased.
	However, Wong discloses, in Figure 3, wherein the duty cycle of the charging signal is decreased (Para [0049], “light load detector 19 detects the load by detecting the reduction in duty cycle…when the light load is detected…the bootstrap capacitor 7 is charged”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the decreased duty cycle of Wong in the voltage converter of Xu, to achieve the benefit of charging the bootstrap capacitor while minimizing the minimum current requirement for the converter (Wong, Abstract).
	Regarding claim 14, Xu in view of Wong disclose the D-class amplifier of claim 12, and Xu continues to disclose, in Figure 3 & 5, wherein the bootstrap circuit comprises a high side path and a low side path (Para [0030], “high side switch 11…and low side switch 12”);
	wherein the low side path is turned on to charge the output capacitor but the high side path is turned off, if the charging signal has a low logic value (Para [0063] & [0064], “at the time t4, the high side switch 11 is turned off in response to the logic low state of the first control signal (S.sub.H)…from time t4 to t5, the high side switch 11 keeps off state and the low side switch 12 keeps on state…the bootstrap capacitor C.sub.B can be charged”);
	wherein the high side path is turned on but the low side path is turned off, if the charging signal has a high logic value (Para [0062], “from time t3” to t4, the high side switch 11 keeps on state in response to the logic high state of the first control signal S.sub.H”…but the low side switch 12 is kept off)



Allowable Subject Matter
Claims 4, & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J PERENY/Examiner, Art Unit 2842   
                                                                                                                                                                                                     /JOHN W POOS/Primary Examiner, Art Unit 2896